Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending; claims 1 and 3 are independent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is a system claim comprising modules which are software; software does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). Claim 2 is rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gold et al., Pub. No.: US 2019/0121566 (Gold).

Gold teaches:
Claim 1.	A system, for analysis of one or more unstructured data, comprising: a data processing subsystem, comprising:
a data retrieving module configured to retrieve the one or more unstructured data of a plurality of file formats; (a received dataset containing unstructured data is converted to structured dataset, ¶¶ 151, 162-163, 177-179, “receiving ( 408) the dataset ( 404) from the data producer ( 402) may be carried out, for example, by receiving the dataset as it is generated by the data producer ( 402)… storing (410), within the storage system (406), the dataset ( 404)… dataset (404) from a data producer (402) can include receiving (702) an unstructured dataset… converting (704) the unstructured dataset into a structured dataset…converting (704) the unstructured dataset into a structured dataset may be carried out, for example, through the use of techniques such as data mining, natural language processing (NLP), and text analytics to find patterns in, or otherwise interpret, the unstructured data…storing (410) the dataset (404) within the storage system ( 406) can include storing (706) the structured dataset within the storage system”; 264, 266)
a data conversion module operatively coupled to the data retrieving module, and configured [to] deduce the one or more unstructured data of the plurality of file formats; (as noted above, a received dataset containing unstructured data is converted to structured dataset, ¶¶ 151, 162-163, 177-179, 264, 266)
analyse the one or more unstructured data of the plurality of file formats by an analysing technique; (unstructured data is analyzed for being converted into structured dataset, ¶¶ 177-179, “converting…the unstructured dataset into a structured dataset may be carried out, for example, through the use of techniques such as data mining, natural language processing (NLP), and text analytics to find patterns in, or otherwise interpret, the unstructured data”)
convert the one or more unstructured data of the plurality of file formats after analysis to a structured data output in real time; (unstructured data is analyzed for being converted into structured dataset in real time, ¶¶ 177-179, “converting…the unstructured dataset into a structured dataset may be carried out, for example, through the use of techniques such as data mining, natural language processing (NLP), and text analytics to find patterns in, or otherwise interpret, the unstructured data”, 168, “the real-time analytics application…may also include artificial intelligence or machine learning components, components that transform unstructured data into structured or semi-structured data, big data components, and many others”)
a data exception handling module operatively coupled to the data conversion module, and configured [to:] 
identify data exceptions related [to] the structured data output; (any data exceptions related to the transformed/structured dataset are identified and handled: ¶ 202, “Once anomalies are found, the storage system may attempt to re-collect data, rerun jobs, issue alerts if anomalies are still detected, and otherwise support a self-healing big data analytics pipeline”; ¶¶ 266-267, “the storage system…may select data for inclusion in the transformed dataset…, format the data to ensure that data formats are consistent for data received from different sources, clean the data to discard unwanted data, remove duplicated data, delete unusable data, handle missing data”)
handle data exceptions related [to] the structured data output; and (any data exceptions related to the transformed/structured dataset are identified and handled: ¶ 202, “Once anomalies are found, the storage system may attempt to re-collect data, rerun jobs, issue alerts if anomalies are still detected, and otherwise support a self-healing big data analytics pipeline”; ¶¶ 266-267, “the storage system…may select data for inclusion in the transformed dataset…, format the data to ensure that data formats are consistent for data received from different sources, clean the data to discard unwanted data, remove duplicated data, delete unusable data, handle missing data”)
a data memory subsystem operatively coupled to data processing subsystem, and configured to store the one or more unstructured data of a plurality of file formats and the corresponding structured data output, wherein the memory subsystem is located on a blockchain platform. (The data set containing unstructured data and the structured data/transformed/converted data set are stored within the storage system on a blockchain platform, FIG. 16, 1308, 1314, 1604; ¶¶ 162-163, 177-179, “receiving ( 408) the dataset ( 404) from the data producer ( 402) may be carried out, for example, by receiving the dataset as it is generated by the data producer ( 402)… storing (410), within the storage system (406), the dataset ( 404)… dataset (404) from a data producer (402) can include receiving (702) an unstructured dataset… converting (704) the unstructured dataset into a structured dataset… storing (410) the dataset (404) within the storage system ( 406) can include storing (706) the structured dataset within the storage system”; ¶¶ 264, 266, 278, 143, “the storage systems described above may be configured to support the storage of (among of types of data) blockchains…In addition to supporting the storage and use of blockchain technologies, the storage systems described above may also support the storage and use of derivative items such as, for example, open source blockchains and related tools that are part of the IBMTM Hyperledger project, permissioned blockchains in which a certain number of trusted parties are allowed to access the block chain, blockchain products that enable developers to build their own distributed ledger projects, and others”)

Claim 3.	A method for analysis of one or more unstructured data, comprising:
retrieving, by a data retrieving module, one or more unstructured data of a plurality of file formats; (a received dataset containing unstructured data is converted to structured dataset, ¶¶ 151, 162-163, 177-179, “receiving ( 408) the dataset ( 404) from the data producer ( 402) may be carried out, for example, by receiving the dataset as it is generated by the data producer ( 402)… storing (410), within the storage system (406), the dataset ( 404)… dataset (404) from a data producer (402) can include receiving (702) an unstructured dataset… converting (704) the unstructured dataset into a structured dataset…converting (704) the unstructured dataset into a structured dataset may be carried out, for example, through the use of techniques such as data mining, natural language processing (NLP), and text analytics to find patterns in, or otherwise interpret, the unstructured data…storing (410) the dataset (404) within the storage system ( 406) can include storing (706) the structured dataset within the storage system”; 264, 266)
deducing, by a data conversion module, the one or more unstructured data of the plurality of file formats; (a received dataset containing unstructured data is converted to structured dataset,  ¶¶ 151, 162-163, 177-179, 264, 266)
analysing, by the data conversion module, the one or more unstructured data of the plurality7 of file formats by an analysing technique; (unstructured data is analyzed for being converted into structured dataset, (¶¶ 177-179, “converting…the unstructured dataset into a structured dataset may be carried out, for example, through the use of techniques such as data mining, natural language processing (NLP), and text analytics to find patterns in, or otherwise interpret, the unstructured data”) 
converting, by the data conversion module, the one or more unstructured data of the plurality' of file formats after analysis to a structured data output in real time; (unstructured data is analyzed for being converted to structured dataset in real time, ¶¶ 177-179, “converting…the unstructured dataset into a structured dataset may be carried out, for example, through the use of techniques such as data mining, natural language processing (NLP), and text analytics to find patterns in, or otherwise interpret, the unstructured data”, 168, “the real-time analytics application…may also include artificial intelligence or machine learning components, components that transform unstructured data into structured or semi-structured data, big data components, and many others”) 
identifying, by a data exception handling module, data exceptions related [to] the structured data output; (any data exceptions related to the transformed/structured dataset are identified and handled: ¶ 202, “Once anomalies are found, the storage system may attempt to re-collect data, rerun jobs, issue alerts if anomalies are still detected, and otherwise support a self-healing big data analytics pipeline”; ¶¶ 266-267, “the storage system…may select data for inclusion in the transformed dataset…, format the data to ensure that data formats are consistent for data received from different sources, clean the data to discard unwanted data, remove duplicated data, delete unusable data, handle missing data”)
handling, by the data exception handling module, the data exceptions related the structured data output. (Any data exceptions related to the transformed/structured dataset are identified and handled: ¶ 202, “Once anomalies are found, the storage system may attempt to re-collect data, rerun jobs, issue alerts if anomalies are still detected, and otherwise support a self-healing big data analytics pipeline”; ¶¶ 266-267, “the storage system…may select data for inclusion in the transformed dataset…, format the data to ensure that data formats are consistent for data received from different sources, clean the data to discard unwanted data, remove duplicated data, delete unusable data, handle missing data”)	

Claim 2.	The system as claimed in claim 1, wherein the one or more unstructured data comprises the data corresponding to a plurality of subject domain. (Received dataset includes different subject domains/information: ¶ 151, “semi-structured and unstructured data such as, for example, internet clickstream data, web server logs, social media content, text from customer emails and survey responses, mobile-phone call-detail records, IoT sensor data, and other data may be converted to a structured form” …¶ 168, “The realtime analytics application (506) may be embodied, for example, as an application that examines datasets in order to draw conclusions about the information contained in the datasets, including drawing conclusions about the data producer (402)”)

Claim 4.	The method as claimed in claim 3, wherein retrieving, by the data retrieving module, the one or more unstructured data comprises the data corresponding to a plurality of subject domain. (Received dataset includes different subject domains/information: ¶ 151, “semi-structured and unstructured data such as, for example, internet clickstream data, web server logs, social media content, text from customer emails and survey responses, mobile-phone call-detail records, IoT sensor data, and other data may be converted to a structured form” …¶ 168, “The realtime analytics application (506) may be embodied, for example, as an application that examines datasets in order to draw conclusions about the information contained in the datasets, including drawing conclusions about the data producer (402)”)

Claim 5.	The method as claimed in claim 3, further comprising storing, by a memory subsystem, the one or more unstructured data of a plurality of file formats and the corresponding structured data output. (The data set containing unstructured data and the structured data/transformed/converted data set are stored within the storage system, FIG. 16, 1308, 1314, 1604; ¶¶ 162-163, 177-179, “receiving ( 408) the dataset ( 404) from the data producer ( 402) may be carried out, for example, by receiving the dataset as it is generated by the data producer ( 402)… storing (410), within the storage system (406), the dataset ( 404)… dataset (404) from a data producer (402) can include receiving (702) an unstructured dataset… converting (704) the unstructured dataset into a structured dataset… storing (410) the dataset (404) within the storage system ( 406) can include storing (706) the structured dataset within the storage system”; ¶¶ 264, 266, 278)

Claim 6.	The method as claimed in claim 5, wherein storing the one or more unstructured data of a plurality of file formats and the corresponding structured data output comprises storing on a blockchain platform. (The data set containing unstructured data and the structured data/transformed/converted data set are stored within the storage system on a blockchain platform, ¶ 143, “the storage systems described above may be configured to support the storage of (among of types of data) blockchains…In addition to supporting the storage and use of blockchain technologies, the storage systems described above may also support the storage and use of derivative items such as, for example, open source blockchains and related tools that are part of the IBMTM Hyperledger project, permissioned blockchains in which a certain number of trusted parties are allowed to access the block chain, blockchain products that enable developers to build their own distributed ledger projects, and others”)

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Shah, Pub. No.: US 2017/0103167:
¶ 9, “An embodiment herein provides a blockchain configured geographically distributed architecture-based system connected over a communication network for transforming unstructured or semi-structured dataset to structured computerized dataset for a blockchain configured records database communicatively coupled to a plurality of blockchain configured content based routers receiving the unstructured or semi-structured dataset from a plurality of data provider computers in a blockchain-enabled network”
¶ 73, “The data logging unit 148 may perform NLP functions so that the data logging unit 148 configured to process NLP tasks along with the machine learning system 702 to perform machine learning tasks may look for fields and elements in the inflowing unstructured dataset (also referred to as data interchangeably) and find them or similar fields and elements in the structured dataset already residing in the records database 126 and associated repositories and also identify the context in which those fields and names occur in the structured dataset. This allows the machine learning system 702 and the data logging unit 148 and the CBR 108 to recognize the unstructured or semi-structured inflowing dataset before storing it permanently in the records database 126 in a particular structured format.”
Bayouk et al., Pub. No.: US 2013/0197938: 
¶ 45, “Data relating to a patient's health is received from one or more information sources, in step 301. The data may include unstructured data and structured data elements. The unstructured data is parsed to identify data elements in step 302, using one or more dictionaries. The unstructured data may be textual data or other unstructured data such as a data string. The parsing involves, by way of example, comparing terms to the dictionaries to identify matching patters; identifying and extracting acronyms and identifying the meaning of those acronyms; identifying and extracting key terms for a given disease, condition, or treatment and their associated meanings; identifying and extracting dates; and identifying and extracting names. The dictionaries are sources of health information, including custom created dictionaries that include the terminology associated with diagnoses and treatment of various diseases and conditions, synonym dictionaries, lexical dictionaries, and stop word dictionaries. Through this parsing process, unstructured clinical data is converted into a structured format suitable for data mining and algorithm use.”
¶ 53, “Mapping the data in this manner allows for rationalizing to a single clinical event from multiple, potentially duplicative clinical data elements (potentially having varying formats or clinical meaning). Duplicity is thereby eliminated by applying the ontology to group/organize clinical data around clinical events and/or by applying rules to clinical data to group the data around clinical events. Thus, referring to the lab result data example above, data relating to the lab result should appear only once in the patient record (i.e., not three times from the physician's electronic medical record, from the lab itself and from the payor' s claims records).”
TRIM et al., Pub. No.: US 2020/0302562:
¶ 52, “Authority 110 running ratings decision process 113 can transform unstructured transaction data into structured form e.g. tagged with rating tags such as performance rating tags and/or structural integrity rating tags.”
¶ 74, “authority 110 can perform processing of the received financial transaction data. The processing at block 1107 can include processing to transform raw financial transaction data into structured financial transaction data for example and/or can include processing to qualify the received financial transaction data for inclusion in a new block of blockchain ledger 120.”
¶ 191, “Embodiments herein can employ data structuring processes, e.g. processing for transforming unstructured data into a form optimized for computerized processing. Embodiments herein can include particular arrangements for both collecting rich data into one or more data repository including into a blockchain ledger and additional particular arrangements for updating such data and for use of that data to drive AI decision making.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159